1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID LEIGH WINKLER,             )                 Case No.: 1:18-cv-0099 - JLT
                                      )
12            Plaintiff,              )                 ORDER STRIKING PLAINTIFF’S OPENING
                                      )                 BRIEF ADDENDUM
13       v.                           )
                                      )                 (Doc. 31)
14   COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On July 31, 2019, Plaintiff filed an “Opening brief- Addendum.” (Doc. 31) The Court

18   construes this document to be a second reply by Plaintiff to the Commissioner’s answering brief.

19   Pursuant to the Scheduling Order, any reply brief was to be filed within fifteen days after the date of

20   service of the Commissioner’s answering brief. (Doc. 9 at 3, ¶ 8) Because the Commissioner served

21   its responsive brief on January 31, 2019 (Doc. 29), this reply is untimely. In addition, Plaintiff has not

22   requested leave to amend the Court’s scheduling order or to file a second reply brief. Accordingly,

23   Plaintiff’s “Opening Brief- Addendum” is STRICKEN.

24
25   IT IS SO ORDERED.

26      Dated:     August 5, 2019                              /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
